                     UNITED STATES DISTRICT COURT
                     EASTERN DISTRICT OF ARKANSAS
                           WESTERN DIVISION

CLODIS SHANE MCCUIEN                                                  PLAINTIFF

V.                        NO. 4:18CV00210 BRW-JTR

NANCY A. BERRYHILL,
Deputy Commissioner for Operations,
performing the duties and functions not reserved
to the Commissioner of Social Security                              DEFENDANT

                        RECOMMENDED DISPOSITION

        The following Recommended Disposition (“Recommendation”) has been sent

to United States District Judge Billy Roy Wilson. You may file written objections to

all or part of this Recommendation. If you do so, those objections must: (1)

specifically explain the factual and/or legal basis for your objections; and (2) be

received by the Clerk of this Court within fourteen (14) days of this

Recommendation. By not objecting, you may waive the right to appeal questions of

fact.

I. Introduction:

        Plaintiff, Clodis Shane McCuien (“McCuien”), applied for disability benefits

on December 9, 2014, alleging disability beginning on October 1, 2014. (Tr. at 18).

After conducting a hearing, the Administrative Law Judge (“ALJ”) denied his

application. (Tr. at 28). The Appeals Council denied his request for review. (Tr. at

1). Thus, the ALJ=s decision now stands as the final decision of the Commissioner.
       For the reasons stated below, the Commissioner’s decision should be

affirmed.

II. The Commissioner=s Decision:

       At the time of the hearing, McCuien was 33 years old and weighed 352

pounds. (Tr. at 24, 27). The ALJ found that McCuien had not engaged in substantial

gainful activity since the alleged onset date of October 1, 2014. (Tr. at 20). At Step

Two, the ALJ found that McCuien has the following severe impairments: posterior

tibial tendon dysfunction, bilateral flat feet, obesity, and mood disorder. (Tr. at 20).

       After finding that McCuien’s impairment did not meet or equal a listed

impairment (Tr. at 21), the ALJ determined that McCuien had the residual functional

capacity (ARFC@) to perform the full range of sedentary work, except that: (1) he is

limited to occasional stooping, crouching, crawling, kneeling, bending, and

balancing, and is unable to operate foot controls; and (2) he is limited to simple,

routine, and repetitive tasks where the supervision is simple, direct, and concrete.

(Tr. at 23).

       The ALJ found that, based on his RFC, McCuien was unable to perform any

past relevant work. (Tr. at 27). At Step Five, the ALJ relied on the testimony of a

Vocational Expert ("VE") to find that, based on McCuien's age, education, work

experience and RFC, jobs existed in significant numbers in the national economy

that he could perform, including work as a final assembler of optical goods and
surveillance systems monitor. (Tr. at 28). Thus, the ALJ found that McCuien was

not disabled. Id.

III.   Discussion:

       A.   Standard of Review

       The Court’s function on review is to determine whether the Commissioner’s

decision is supported by substantial evidence on the record as a whole and whether

it is based on legal error. Miller v. Colvin, 784 F.3d 472, 477 (8th Cir. 2015); see

also 42 U.S.C. § 405(g). While “substantial evidence” is that which a reasonable

mind might accept as adequate to support a conclusion, “substantial evidence on the

record as a whole” requires a court to engage in a more scrutinizing analysis:

        “[O]ur review is more than an examination of the record for the
        existence of substantial evidence in support of the Commissioner’s
        decision; we also take into account whatever in the record fairly
        detracts from that decision.” Reversal is not warranted, however,
        “merely because substantial evidence would have supported an
        opposite decision.”

Reed v. Barnhart, 399 F.3d 917, 920 (8th Cir. 2005) (citations omitted).

       It is not the task of this Court to review the evidence and make an independent

decision. Neither is it to reverse the decision of the ALJ because there is evidence in

the record which contradicts his findings. The test is whether there is substantial

evidence in the record as a whole which supports the decision of the ALJ. Miller,


                                          3
784 F.3d at 477.

      B.   McCuien=s Arguments on Appeal

      McCuien contends that substantial evidence does not support the ALJ=s

decision to deny benefits. He argues that: (1) the ALJ did not give proper weight to

the opinion of podiatrist Jesse Burks, D.P.M.; and (2) the RFC did not fully

incorporate McCuien’s limitations, in particular, his psychiatric symptoms. After

reviewing the record as a whole, the Court concludes that the ALJ did not err in

denying benefits.

      McCuien’s main physical problem was foot pain. In December 2014, he was

instructed by his doctor to start Gabapentin for pain, which he admitted was helpful.

(Tr. at 399, 425). Impairments that are controllable or amenable to treatment do not

support a finding of total disability. Mittlestedt v. Apfel, 204 F.3d 847, 852 (8th Cir.

2000). McCuien’s podiatrist, Dr. Burks, treated him conservatively, recommending

inserts, physical therapy, and exercise. (Tr. at 399, 406, 416). The need for only

conservative treatment contradicts allegations of disabling pain. Smith v. Shalala,

987 F.2d 1371, 1374 (8th Cir. 1993). Notably, McCuien remained obese throughout

the relevant time-period, and he admitted that he did not watch his diet or exercise

as prescribed. (Tr. at 413). Refusal to follow a prescribed course of treatment

undercuts a claimant’s allegations of disability. Kisling v. Chater, 105 F.3d 1255,

                                           4
1257 (8th Cir. 1997).

      In August 2015, McCuien was diagnosed with posterior tibial dysfunction and

Achilles contracture. (Tr. at 422). He was also diagnosed with severe pes planus

deformity. (Tr. at 423). On December 1, 2015, he had surgery on his feet to correct

his problems. (Tr. at 427-428). In January 2016, he told Dr. Burks that he was doing

well with no pain in his lower extremity. (Tr. at 419). He had a well-healed alignment

of the arch. Id. By February 2016, the fusion was “improving and progressing,”

according to Dr. Burks. (Tr. at 418). In March 2016, he had good alignment of the

left foot with no adverse signs and only mild tenderness. (Tr. at 417). Neurontin was

helping with pain relief. Id. In April 2016, Dr. Burks found no complications at the

fusion site. (Tr. at 416). Improvement in strength and diminished pain supports an

ALJ’s finding that a claimant is not disabled. See Lochner v. Sullivan, 968, F.2d 725,

728 (8th Cir. 1992).

      In November 2016, McCuien complained of more pain, and an x-ray showed

broken hardware at the fusion site. (Tr. at 25). However, though surgery was

discussed to remediate, he never had that surgery. And after October 2016, he did

not refill any further pain medicine prescriptions. Id. So by the end of the relevant

time-period, his pain was not disabling.

      Dr. Burks filled out a medical source statement indicating that McCuien could

                                           5
not perform even sedentary work and would need to elevate his feet during the day.

(Tr. at 547). He said McCuien would miss 2 to 3 days of work per month. Id.

However, Dr. Burks’ own reports showed improvement after surgery and positive

response to medication. No further surgery was undertaken. And nowhere in the

records from the relevant time-period did Dr. Burks instruct McCuien to elevate his

feet. Nor did he place any functional workplace restrictions on him. The Eighth

Circuit has held that “physician opinions that are internally inconsistent are entitled

to less deference than they would receive in the absence of inconsistencies.”

Guilliams v. Barnhart, 393 F.3d 798, 803 (8th Cir. 2005).

      Moreover, McCuien’s daily activities undermine his claim that he is totally

disabled. He can prepare simple meals, drive, attend to personal care, go outside,

and shop in stores. (Tr. at 282-287). And he said he spends most of his days sitting

at home playing games on his phone, which is consistent with an RFC for sedentary

work. (Tr. at 66). Considering the medical evidence and McCuien’s own testimony,

the ALJ properly gave Dr. Burks’ opinion partial weight. He clearly credited some

of Dr. Burks’ opinion because although the state-agency reviewing physicians

assigned a light RFC, the ALJ decided McCuien could only perform sedentary work,

with postural limitations. (Tr. at 114).

      For the reasons discussed above, the physical RFC properly incorporated

                                           6
McCuien’s limitations. As for the mental RFC for simple work, it fully incorporated

the mental health evidence. The only record of treatment is a handful of therapy

appointments at Southeast Arkansas Behavioral Healthcare. (Tr. at 530-540). Only

outpatient care was recommended, and McCuien discontinued that care in December

2016. McCuien bootstrapped his argument that mental health conditions limited

him; he did not even allege mental problems in his application paperwork. (Tr. at

93). Certainly, the ALJ gave McCuien the benefit of the doubt in assigning an RFC

for simple work; treatment was sparse and McCuien was quite capable of performing

activities of daily living. The ALJ did not err in denying benefits.

IV.   Conclusion:

      There is substantial evidence to support the Commissioner=s decision that

McCuien was not disabled. The ALJ gave proper weight to the medical opinions and

the RFC incorporated McCuien’s limitations.

      IT IS THEREFORE RECOMMENDED that the Commissioner’s decision be

AFFIRMED and that the case be DISMISSED, with prejudice.

      DATED this 5th day of March, 2019.



                                        ___________________________________
                                        UNITED STATES MAGISTRATE JUDGE


                                          7
